Exhibit 10.1

SECOND AMENDED AND RESTATED

AMERICAN MIDSTREAM GP, LLC

LONG-TERM INCENTIVE PLAN

1. Purpose of the Plan. This Second Amended and Restated American Midstream GP,
LLC Long-Term Incentive Plan (the “Plan”) has been adopted by American Midstream
GP, LLC, a Delaware limited liability company (the “Company”), the general
partner of American Midstream Partners, LP a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the
Partnership, the Company and their Affiliates by providing to employees,
consultants and directors of the Partnership, the Company and their Affiliates
incentive compensation awards for superior performance that are based on Units.
The Plan is also contemplated to enhance the ability of the Partnership, the
Company and their Affiliates to attract and retain the services of individuals
who are essential for the growth and profitability of the Company, the
Partnership and their Affiliates, and to encourage them to devote their best
efforts to advancing the business of the Company, the Partnership and their
Affiliates.

2. Definitions; Construction.

(a) Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
immediately preceding two sentences, to the extent that Section 409A of the Code
applies to Options or Unit Appreciation Rights granted under the Plan, the term
“Affiliate” means all Persons with whom the Partnership could be considered a
single employer under Section 414(b) or Section 414(c) of the Code substituting
“50 percent” in place of “80 percent” in determining a controlled group of
corporations under Section 414(b) of the Code and in determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code.

“Award” means an Option, UAR, Restricted Unit, Phantom Unit, Other Unit-Based
Award, Unit Award or Replacement Award, and shall also include any tandem DERs
granted with respect to an Award.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of, one or more of the following events:

(i) any “Person” or “group” within the meaning of those terms as used in
Section 13(d) and Section 14(d)(2) of the Exchange Act, other than an Affiliate
of the Company or the Partnership, shall become the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of 50% or
more of the combined voting power of the equity interests in the Company or the
Partnership;

(ii) the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;

(iii) the sale, lease or other disposition by either the Company or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company or an Affiliate of the
Company; or

(iv) a transaction resulting in a Person other than the Company or an Affiliate
of the Company being the general partner of the Partnership.

; provided, however, that, notwithstanding the foregoing, with respect to an
Award that is subject to Section 409A of the Code and with respect to which a
Change of Control will accelerate payment, “Change of Control” shall only
include a Change of Control that constitutes a “change in control event” as
defined in the regulations and guidance issued under Section 409A of the Code;
and provided further, however, that, notwithstanding the foregoing, for purposes
of determining whether the vesting of any Award accelerates, “Change of Control”
shall not include any initial public offering of the Partnership’s equity
securities that is registered under the Securities Act of 1933 or any private
offering undertaken by or for the Partnership as an alternative to such an
initial public offering.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section of the Code shall include reference to such section and the regulations
and other authoritative guidance promulgated thereunder.

“Committee” means the Board or such committee of the Board, if any, as may be
appointed by the Board to administer the Plan.

“Consultant” means an independent contractor, other than a Director, who
performs services for the benefit of the Company or the Partnership or an
Affiliate of either of them.

“DER” or “Distribution Equivalent Right” means a contingent right, granted in
tandem with a specific Option, UAR or Phantom Unit, to receive an amount in cash
equal to the cash distributions made by the Partnership with respect to a Unit
during the period such DER is outstanding.

“Director” means a member of the Board or a board of directors of an Affiliate
who is not an Employee or a Consultant.

 

2



--------------------------------------------------------------------------------

“Employee” means any employee of the Company or the Partnership or an Affiliate
of either of them who performs services for the benefit of the Company or the
Partnership or an Affiliate of either of them.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
by the reasonable application of a reasonable method. Notwithstanding the
foregoing, with respect to an Award granted on the effective date of the initial
public offering of Units, Fair Market Value on such date shall mean the initial
offering price per Unit as stated on the cover page of the Registration
Statement on Form S-1 (or successor form thereto) for such offering.

“Option” means an option to purchase Units granted under the Plan.

“Other Unit-Based Award” means an award granted pursuant to Section 6(f).

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) unit granted under the Plan that
entitles the Participant to receive an amount of cash equal to the Fair Market
Value of one Unit upon vesting of the Phantom Unit; however, the Committee, in
its discretion, may elect to pay such vested Phantom Unit with a Unit in lieu of
cash.

“Replacement Award” means an Award granted pursuant to Section 6(g).

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award is not transferable, remains subject to
forfeiture and is either not exercisable by or payable to the Participant, as
the case may be.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

3



--------------------------------------------------------------------------------

“Unit” means a Common Unit of the Partnership.

“UAR” or “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash, Units or any combination thereof, as
determined by the Committee in its discretion.

“Unit Award” means the grant of a Unit that is not subject to a Restricted
Period.

“UDR” or “Unit Distribution Right” means a right to receive distributions made
by the Partnership with respect to a Restricted Unit.

(b) Construction. In this Plan, unless a clear contrary intention appears:
(i) the gender of all words used in this Plan includes the masculine, feminine
and neuter; (ii) the singular forms of nouns, pronouns and verbs shall include
the plural and vice versa; (iii) all references to Articles and Sections refer
to articles and sections in this Plan, each of which is made a part for all
purposes; (iv) the terms “include” and “includes” mean “includes, without
limitation,” and “including” means “including, without limitation,”; (v) all
Article and Section headings in this Plan are for convenience only and shall not
be deemed to control or affect the meaning or construction of any of the
provisions hereof; and (vi) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Plan, refer to this Plan as a whole
and not to any particular provision of this Plan.

3. Administration.

(a) Governance. The Plan shall be administered by the Committee.

(b) Delegation. Subject to the following and applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation, all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a Person who is an officer subject to Rule 16b-3 or a member of the
Board.

(c) Authority and Powers. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be vested,
settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement

 

4



--------------------------------------------------------------------------------

relating to an Award made under the Plan; (vii) establish, amend, suspend, or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Participant.

4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan may not exceed 1,175,352 Units; provided, however, if any Award
(including Restricted Units) is terminated, cancelled, forfeited or expires for
any reason without the actual delivery of Units covered by such Award or Units
are withheld from an Award to satisfy the exercise price or the employer’s tax
withholding obligation with respect to such Award, such Units shall again be
available for delivery pursuant to other Awards granted under the Plan.
Notwithstanding the foregoing, (i) there shall not be any limitation on the
number of Awards that may be granted under the Plan and paid in cash, and
(ii) any Units allocated to an Award shall, to the extent such Award is paid in
cash, be again available for delivery under the Plan with respect to other
Awards.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market or from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its sole
discretion.

(c) Anti-Dilution Adjustments. With respect to any “equity restructuring” event
that could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of Statement of Financial Accounting
Standards No. 123 (“FAS 123R”) if adjustments to Awards with respect to such
event were discretionary, the Committee shall equitably adjust the number and
type of Units covered by each outstanding Award and the terms and conditions,
including the exercise price and performance criteria (if any), of such Award to
equitably reflect such restructuring event and shall adjust the number and type
of Units (or other securities or property) with respect to which Awards may be
granted after such event. With respect to any other similar event that would not
result in a FAS 123R accounting charge if the adjustment to Awards with respect
to such event were subject to discretionary action, the Committee shall have
complete discretion to adjust Awards in such manner as it deems appropriate with
respect to such other event. In the event the Committee makes any adjustment
pursuant to the foregoing provisions of this Section 4(c), the Committee shall
make a corresponding and proportionate adjustment with respect to the maximum
number of Units that may be delivered with respect to Awards under the Plan as
provided in Section 4(a) and the kind

 

5



--------------------------------------------------------------------------------

of Units or other securities available for grant under the Plan. Notwithstanding
the foregoing, the Committee shall not take any action otherwise authorized
under this Section 4(c) to the extent that such action would cause the
application of Section 409A of the Code to the Award or create adverse tax
consequences under Section 409A of the Code should that Code section apply to
the Award.

5. Eligibility. Any Employee, Consultant or Director shall be eligible to be
designated a Participant by the Committee and receive any number of Awards under
the Plan.

6. Awards.

(a) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERS are granted with respect to such
Option, and the conditions and limitations applicable to the exercise of such
Option, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit under an Option shall be
determined by the Committee at the time the Option is granted and, except with
respect to a Replacement Award, may not be less than its Fair Market Value as of
the date of grant.

(ii) Time and Method of Exercise. The Committee shall determine (A) the time or
times at which an Option may be exercised in whole or in part, which may include
accelerated vesting upon the achievement of specified performance goals or other
events, and (B) in its discretion the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include cash, check acceptable to the Company, a “cashless-broker”
exercise through a program approved by the Company, with the consent of the
Company, the withholding of Units that would otherwise be delivered to the
Participant upon the exercise of the Option, or the tender of other securities
or other property (including previously acquired Units), or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company, the Partnership and their Affiliates or membership as a Director,
whichever is applicable, for any reason during the applicable Restricted Period,
all Options shall be forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.

(iv) DERs. To the extent provided by the Committee, in its discretion, a grant
of Options may include a tandem DER grant, which may provide that such DERs
shall be

 

6



--------------------------------------------------------------------------------

paid directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Absent any
provision to the contrary with regard to the DERs in the Award Agreement, DERs
shall be subject to the same vesting restrictions as apply to the Options with
respect to which they were granted. Further, as required by Section 409A of the
Code, DERs granted in tandem with Options shall not be directly or indirectly
contingent on the exercise of the Options with respect to which they were
granted. Settlement of DERs, if any, granted in tandem with Options shall comply
with Section 6(h)(viii).

(b) UARs. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Unit Appreciation Rights shall be granted, the
number of Units to be covered by each grant, whether DERs are granted with
respect to such Unit Appreciation Right, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but may not be less than the Fair Market Value of a Unit as of the date of
grant.

(ii) Time of Exercise. The Committee shall determine the Restricted Period,
i.e., the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include accelerated vesting upon the achievement of
specified performance goals.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company and its Affiliates or membership as a Director, whichever is applicable,
for any reason during the applicable Restricted Period, all outstanding Unit
Appreciation Rights awarded to the Participant shall be automatically forfeited
on such termination. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Unit Appreciation Rights.

(iv) Unit Appreciation Right DERs. To the extent provided by the Committee, in
its discretion, a grant of Unit Appreciation Rights may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee) subject to the same vesting restrictions as the
tandem Unit Appreciation Rights Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Absent any
provision to the contrary with regard to the DERs in the Award Agreement, DERs
shall be subject to the same vesting restrictions as apply to the Unit
Appreciation Rights with respect to which they were granted. Further, as
required by Section 409A of the Code, DERs granted in tandem with UARs shall not
be directly or indirectly contingent on the exercise of the UARs with respect to
which they were granted. Settlement of DERs, if any, granted in tandem with UARs
shall comply with Section 6(h)(viii).

 

7



--------------------------------------------------------------------------------

(c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants, and Directors to whom Phantom Units shall be granted,
the number of Phantom Units to be granted to each such Participant, the
Restricted Period, the time or conditions under which the Phantom Units may
become vested or forfeited, which may include the accelerated vesting upon the
achievement of specified performance goals or other events, and such other terms
and conditions as the Committee may establish with respect to such Awards,
including whether DERs are granted with respect to such Phantom Units.

(i) DERs. To the extent provided by the Committee in its discretion, a grant of
Phantom Units may include a tandem DER grant, which provides that such DERs
shall be credited to a bookkeeping account (without interest) and shall be paid
to the Participant in cash upon the vesting of the tandem Phantom Unit. However,
the Committee, in its discretion, may provide such other terms, including
different vesting and payment forms and mediums and the “investment” of such
DERs in additional Phantom Units, as it may choose with respect to DERs and may
also provide that a grant of Phantom Units does not include tandem DERs. Absent
any provision to the contrary in the Award Agreement, any DERs granted in tandem
with UARs shall be subject to the same vesting restrictions as the UARs so
granted. Settlement of DERs, if any, granted in tandem with Phantom Units shall
comply with Section 6(h)(viii).

(ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting
arrangement with the Company, the Partnership and their Affiliates or membership
as a Director, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Phantom Units awarded to the Participant, and
any outstanding tandem DERs credited to such Participant, shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Phantom Units
and tandem DERs.

(iii) Lapse of Restrictions. Upon or as soon as reasonably practicable following
the vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to settlement of such Phantom Unit by receiving
from the Company cash equal to the Fair Market Value of one Unit as of the date
on which the Restricted Period ends by vesting; however, the Committee, in its
discretion, may elect to pay such vested Phantom Unit in the form of one Unit in
lieu of cash. In all events, settlement shall be made no later than the 15th day
of the 3rd calendar month following the date on which the Restricted Period ends
by vesting.

(d) Restricted Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
Restricted Period, the conditions under which the Restricted Units may become
vested or forfeited, which may include the accelerated vesting upon the
achievement of specified performance goals or other events, and such other terms
and conditions as the Committee may establish with respect to such Awards.

 

8



--------------------------------------------------------------------------------

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that distributions made by the Partnership with
respect to the Restricted Units shall be subject to such forfeiture and other
restrictions as the Committee may choose and, if so restricted, such
distributions shall be held, without interest, until the UDR vests or is
forfeited. In addition, the Committee may provide that such distributions be
used to acquire additional Restricted Units for the Participant. Such additional
Restricted Units may be subject to such vesting and other terms as the Committee
may prescribe. Absent such a restriction on the UDRs in the Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction.
Settlement of UDRs, if any, granted in tandem with Restricted Units shall comply
with Section 6(h)(viii).

(ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company, the Partnership and their Affiliates or membership as a Director,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding unvested Restricted Units awarded the Participant, and any
unpaid UDRs credited to the Participant, shall be automatically forfeited on
such termination. The Committee may, in its discretion, waive in whole or in
part such forfeitures with respect to a Participant’s Restricted Units and UDRs.

(iii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Restricted Unit, subject to the provisions of Section 8(b),
the Participant shall be entitled to have the restrictions removed from his or
her Unit certificate so that the Participant then holds an unrestricted Unit.

(e) Unit Awards. Unit Awards may be granted under the Plan to such Employees,
Consultants and Directors and in such amounts as the Committee, in its
discretion, may select.

(f) Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and Directors as the Committee, in its
discretion, may select. An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part, and shall include unrestricted Units paid in lieu of any bonus or
incentive compensation otherwise payable in cash. The Committee shall determine
the terms and conditions, if any, of any such Other Unit-Based Award. Upon or as
soon as reasonably practicable following vesting, an Other Unit-Based Award may
be settled, as determined by the Committee in its discretion, in cash, Units
(including Restricted Units) or any combination thereof as determined by the
Committee, in its discretion. In all events, settlement shall be made no later
than the 15th day of the 3rd calendar month following the date on which the
Restricted Period ends by vesting.

(g) Replacement Awards. Awards may be granted under the Plan in substitution or
replacement for similar equity awards cancelled or forfeited by Employees,
Consultants and Directors as a result of a merger or acquisition by the
Partnership or an Affiliate of an entity or the assets of an entity. Such
Replacement Awards may have such terms and conditions as the Committee may
determine and the exercise price of an Option may be less than the Fair Market
Value of a Unit on the date of such substitution or replacement. Notwithstanding
the foregoing,

 

9



--------------------------------------------------------------------------------

Replacement Awards may not be granted to the extent that such grant would cause
the application of Section 409A of the Code to the Award or create adverse tax
consequences under Section 409A of the Code should that Code section apply to
the Award.

(h) General.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company, the Partnership or any Affiliate. No Award
shall be issued in tandem with another Award if the tandem Awards would result
in adverse tax consequences under Section 409A of the Code. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Company, the Partnership or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(h)(ii)(C), each Option and Unit Appreciation
Right shall be exercisable only by the Participant during the Participant’s
lifetime, or by the Person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

(B) Except as provided in Section 6(h)(ii)(C), no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

(C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities on such terms and conditions as the Committee may from time to
time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, but shall not exceed 10 years.

(iv) Issuance of Units. The Units purchased or delivered pursuant to an Award
may be evidenced in any manner deemed appropriate by the Committee in its sole
discretion, including in the form of a certificate issued in the name of the
Participant or by book entry, electronic or otherwise, subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the SEC, any stock
exchange upon which such Units or other securities are then listed, and any
applicable federal or state laws, and the Committee may cause a legend or
legends to be inscribed on any certificates to make appropriate reference to
such restrictions.

 

10



--------------------------------------------------------------------------------

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

(vi) Delivery of Units or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, if the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange, no delivery shall occur until such time
as the Committee, in good faith, determines that the delivery of Units may be
made without violating applicable law or the applicable rules or regulations of
any governmental agency or securities exchange. No Units or other securities
shall be delivered pursuant to any Award until payment in full of any amount
required to be paid pursuant to the Plan or the applicable Award Agreement
(including any exercise price or tax withholding) is received by the Company.

(vii) Change of Control, Similar Events. Upon the occurrence of a Change of
Control, a recapitalization, reorganization, merger, consolidation, combination,
exchange or other relevant change in capitalization of or involving the
Partnership, any change in applicable law or regulation affecting the Plan or
Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, the Committee, in its sole discretion,
without the consent of any Participant or holder of an Award, and on such terms
and conditions as it deems appropriate, may take any one or more of the
following actions in order to either prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
an outstanding Award or mitigate any unfavorable accounting consequences:

(A) provide for either (1) the cancellation and termination of any Award in
exchange for an amount of cash, other property or securities, if any, equal to
the amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights or if the Participant were a unitholder
on the occurrence of such event (and, for the avoidance of doubt, if as of the
date of the occurrence of such transaction or event the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (2) the replacement of such Award
with or the conversion of such Award into cash or other securities with other
rights or property selected by the Committee in its sole discretion;

(B) provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

(C) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;

 

11



--------------------------------------------------------------------------------

(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

(E) provide that the Award cannot be exercised or become payable after such
event, i.e., that it shall terminate upon such event.

; provided, however, that notwithstanding the foregoing, with respect to an
above event that is an “equity restructuring” event that would be subject to a
compensation expense pursuant FAS 123R if a discretionary change were made, the
provisions in Section 4(c) shall control to the extent they are in conflict with
the discretionary provisions of this Section 6; and provided further, however,
that, notwithstanding the foregoing, the Committee shall have no discretion
under this Section 6(h)(vii) to modify the time at which a payment related to an
award that provides for the deferral of compensation within the meaning of
Section 409A of the Code shall be made to any Participant except that, upon a
Change in Control that constitutes change in the ownership or effective control
of the Partnership or in the ownership of a substantial portion of the assets of
the Partnership (both as defined for purposes of Section 409A of the Code), all
such awards shall become immediately payable, to the extent then vested, unless
and to the extent the Committee specifically provides to the contrary in the
applicable Award Agreement.

(viii) Payment of DERs and UDRs. Except as otherwise provided in the Award
Agreement, DERs and UDRs that are not subject to a Restricted Period (whether
because the DERs or UDRs were originally granted without restrictions or the
Restricted Period ended by vesting) shall be currently paid to the Participant
at the time of the distribution are made to unitholders. Except as otherwise
provided in the Award Agreement, to the extent DERs or UDRs are subject to a
Restricted Period, such amounts shall be paid to the Participant in a single
lump sum no later than the 15th day of the 3rd calendar month following the date
on which the Restricted Period ends by vesting.

7. Amendment and Termination. Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange or inter-dealer quotation system on which the Units are
traded or listed, by the Code or by the Exchange Act or other applicable law,
and subject to Section 7(b), the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, including increasing
the number of Units available for Awards under the Plan, without the consent of
any Partner, Participant, other holder or beneficiary of an Award, or any other
Person. Notwithstanding the foregoing, no amendment, alteration, suspension,
discontinuance, or termination of the Plan will modify the time at which a
payment related to an award that provides for the deferral of compensation
within the meaning of Section 409A of the Code shall be made to any Participant
except to the extent such a modification is permitted by, and in compliance
with, Section 409A and the applicable guidance issued thereunder.

 

12



--------------------------------------------------------------------------------

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 6(h)(vii) or, as
determined by the Committee, in its sole discretion, as being necessary or
appropriate to comply with applicable law in any Award shall materially reduce
the benefit of a Participant without the consent of such Participant.
Notwithstanding the foregoing, if the terms of an Award would result in the
imposition of the additional tax under Section 409A of the Code, the Award will
be reformed, if possible, to avoid imposition of such tax in a manner that will
result in the least adverse economic impact on the Participant and, for purposes
of the Plan, such reformation shall be deemed not to reduce the Participant’s
rights thereunder and shall not require the Participant’s consent.

8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities or property, or Units that would otherwise be
issued or delivered pursuant to such Award) of any applicable taxes payable in
respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any payment or transfer under an Award or under the
Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy its withholding obligations for the payment of such taxes.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any Affiliate or to remain a Director or continue to
provide services as a Consultant, as applicable. Further, the Company, the
Partnership or an Affiliate may at any time dismiss a Participant from
employment or services, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement or
other agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e) Compliance with Section 409A of the Code. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award, to the
extent subject to Section 409A, to fail to comply with the requirements of
Section 409A of the Code. With respect

 

13



--------------------------------------------------------------------------------

to any Award that is subject to Section 409A of the Code, the applicable
provisions of Section 409A the Code and the regulations thereunder are hereby
incorporated by reference and shall control over any provision of the Plan or
any Award Agreement that is in conflict therewith. For purposes of such
compliance, in the event that an Award that is subject to Section 409A of the
Code is payable in connection with a Participant’s termination of service as an
Employee, Consultant or Director, such payments shall be made only in connection
with a “separation from service” within the meaning of Section 409A of the Code
and the regulations thereunder (a “Separation from Service”) and the provisions
of the Plan (including the adjustment provisions of Section 4(c), Section 6(g)
and Section 6(h)(vii)) shall be applied in a manner consistent with the
requirements of Section 409A. Further, notwithstanding anything to the contrary
in this Plan, in the event an Award issued under the Plan is subject to
Section 409A of the Code, if upon a Participant’s Separation from Service, the
Participant is a “specified employee” within the meaning of Section 409A of the
Code, and the deferral of any amounts or benefits otherwise payable or to be
provided under any Award made pursuant to this Plan as a result of the
Participant’s Separation from Service is necessary in order to prevent any
accelerated or additional tax to the Participant under Section 409A of the Code,
then the Company will delay the payment of any such amounts or the provision of
any such benefits hereunder until the earliest of (x) the date that is six
(6) months following the date of the Participant’s Separation from Service and
(y) the date of the Participant’s death following such Separation from Service.
Upon the expiration of the applicable deferral period, any delayed amounts will
be paid to the Participant in a single lump sum, with interest from the date
otherwise payable, at the prime rate as published in The Wall Street Journal on
the Participant’s Separation from Service, and any delayed benefits will be
provided on such date.

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or result in recoverable short-swing profits
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

14



--------------------------------------------------------------------------------

(i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine, in its
sole discretion, whether cash, other securities, or other property shall be paid
or transferred in lieu of any fractional Units or whether such fractional Units
or any rights thereto shall be canceled, terminated, or otherwise eliminated,
with or without consideration.

(j) Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his or her financial affairs, may be paid to the legal representative of
such Person, or may be applied for the benefit of such Person in any manner that
the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

(k) No Guarantee of Tax Consequences. None of the Board, the Partnership, nor
the Committee makes any commitment or guarantee that any federal, state or local
tax treatment will apply or be available to any person participating or eligible
to participate hereunder.

9. Term of the Plan. The Plan shall become effective on the date of its approval
by the Board and shall terminate on, and no Awards may be granted after, the
earliest of (a) the date established by the Board or the Committee, (b) the 10th
anniversary of the date the Plan was adopted by the Company (or such earlier
anniversary, if any, required by the rules of the exchange on which Units are
traded) or (c) the date Units are no longer available for delivery pursuant to
Awards under the Plan. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted prior to any Plan termination, and
the authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

[SIGNATURE ON NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
July 11, 2012 by the undersigned officer of the Company.

 

American Midstream GP, LLC

/s/ Brian Bierbach

Brian Bierbach Chief Executive Officer